         Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 1 of 10



 1   WO
 2
 3
 4
 5
 6                         IN THE UNITED STATES DISTRICT COURT
 7                                   FOR THE DISTRICT OF ARIZONA
 8
 9       Ophelia Anthony, et al.,                       No. CV-20-08002-PCT-DJH
10                     Plaintiffs,                      ORDER
11       v.
12       United States of America,
13                     Defendant.
14
15             Pending before the Court are Defendant United States’ Motion to Dismiss (Doc. 19)
16   and Plaintiffs’ Motion to Amend Complaint (Doc. 33). The parties have fully briefed the

17   Court on each matter.1
18   I.        Background

19             When Congress passed the Indian Self-Determination and Education Assistance Act

20   of 1975 (“ISDEAA”), Pub. L. No. 93-638, it intended to bring about “meaningful Indian
21   self-determination” by encouraging “meaningful participation by the Indian people in the
22   planning, conduct, and administration” of federal programs and services. 25 U.S.C. §

23   5302(b). The ISDEAA created a way for tribal organizations to enter into self-

24   determination contracts with the United States so that they themselves might administer

25   federal health programs. See 25 U.S.C. § 5326. The Fort Defiance Indian Hospital Board,

26   Inc. (“FDIHB”), located on the Navajo Nation, is the product of an ISDEAA contract made
27
     1
      Plaintiffs filed a Response to the Motion to Dismiss (Doc. 26), and Defendant filed its
28   Reply (Doc. 27). Defendant filed a Response to the Motion to Amend Complaint (Doc.
     34), and Plaintiffs filed their Reply (Doc. 35).
      Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 2 of 10



 1   with the United States Department of Health and Human Services. (Doc. 1 at ¶¶ 17–18).
 2          Plaintiffs are all employees of FDIHB. (Id. at ¶ 3). As alleged in the Complaint,
 3   their claims stem from the misconduct of a former co-employee, Garrison Sloan (“Sloan”),
 4   who hid cameras in FDIHB restrooms. (Id. at ¶ 25). After a 2018 grand jury indictment,
 5   Sloan pleaded guilty to voyeurism and was sentenced to six years in prison and mandatory
 6   lifetime registration as a sex offender. (Id. at ¶¶ 124–28); (Doc. 1-1 at 3). This was not the
 7   first time Sloan had been caught making surreptitious recordings. In 2004, Sloan pleaded
 8   guilty to videotaping women in an Arizona State University locker room. (Doc. 1 at ¶¶
 9   130–133). Plaintiffs claim that FDIHB failed to follow its own policy when it hired Sloan,
10   either by failing to conduct a background check or by hiring him despite his background.
11   (Id. at ¶¶ 144–50).
12          In their Complaint, Plaintiffs bring four claims against Defendant United States
13   under the Federal Tort Claims Act (“FTCA”), 28 U.S.C. §§ 2671 et seq. (Doc. 1 at ¶ 1).
14   The claims include negligence; negligent hiring, retention, and supervision; invasion of
15   privacy; and intentional infliction of emotional distress. (Id. at ¶¶ 170–94). In their Motion
16   to Amend Complaint, Plaintiffs seek to add four more parties as plaintiffs. (Doc. 33 at 1–
17   2).
18          Defendant claims immunity. Specifically, Defendant’s Motion to Dismiss argues
19   the FTCA does not waive sovereign immunity in this case. (Doc. 19 at 1). The Motion
20   seeks to dismiss the Complaint under Rules 12(b)(1) and 12(b)(6) of the Federal Rules of
21   Civil Procedure for lack of subject-matter jurisdiction and failure to adequately state a
22   claim. (Id.) Defendant also argues that Plaintiffs’ Motion to add parties is futile and should
23   be dismissed because it will not cure the original Complaint’s jurisdictional deficiencies.
24   (Doc. 34 at 2).
25          The Court must have jurisdiction to hear this case, and so it will first address the
26   issue of sovereign immunity. See Arbaugh v. Y & H Corp., 546 U.S. 500, 514 (2006). The
27   Court will then determine whether Plaintiffs’ Complaint adequately states a claim and
28   whether to grant Plaintiffs’ Motion to Amend.


                                                 -2-
      Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 3 of 10



 1   II.    Subject-Matter Jurisdiction
 2          A party bringing a motion under Rule 12(b)(1) asserts that the court lacks subject-
 3   matter jurisdiction to hear a claim. Fed. R. Civ. P. 12(b)(1). Generally, the doctrine of
 4   sovereign immunity prevents courts from exercising jurisdiction over the Federal
 5   Government. FDIC v. Meyer, 510 U.S. 471, 475 (1994). However, “[w]hen the United
 6   States consents to be sued, the terms of its waiver of sovereign immunity define the extent
 7   of the court’s jurisdiction.” United States v. Mottaz, 476 U.S. 834, 841 (1986). Through
 8   the FTCA, Congress decided that there are some instances when the United States will
 9   waive its sovereign immunity and allow money damages for injuries resulting from a
10   Government employee’s wrongful acts. 28 U.S.C. § 2679. FTCA liability also extends to
11   Indian contractors acting under the ISDEAA. Pub. L. No. 101-512, § 314, 104 Stat. 1915,
12   1959 (1990).
13          Defendant makes three arguments why, in this instance, the FTCA does not waive
14   sovereign immunity. First, Defendant argues that it remains immune from suit pursuant to
15   the FTCA’s discretionary function exception. (Doc. 19 at 7). Second, Defendant argues the
16   FTCA does not waive immunity for Plaintiffs’ claims because they are on-the-job injuries
17   that fall under the applicable workers’ compensation plan. (Id. at 9). Third, and relatedly,
18   Defendant argues that the nature of Plaintiff’s FTCA claim requires the Court to treat
19   Defendant as a private employer, and under Arizona law, the exclusive remedy for on-the-
20   job injuries would be workers’ compensation. (Id. at 11). These final two arguments rely
21   on Defendant’s assertion that workers’ compensation covers Plaintiffs and their claims.
22   (Id. at 5). The Court will address each argument in turn.
23          a. Discretionary Function Exception
24          The FTCA’s discretionary function exception maintains sovereign immunity when
25   employees perform a discretionary action on behalf of the Government. 28 U.S.C.
26   § 2680(a). In Berkovitz v. United States, the Supreme Court established a two-pronged test
27   to determine whether this exception applies. 486 U.S. 531, 536–37 (1988). First, courts ask
28   whether there is a truly discretionary action, one that is “the product of judgment or choice”


                                                 -3-
      Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 4 of 10



 1   and not a mandatory directive. Id. at 536. Second, courts ask whether the action is
 2   “susceptible to a policy analysis.” Gonzalez v. United States, 814 F.3d 1022, 1027–28 (9th
 3   Cir. 2016) (quoting United States v. Gaubert, 499 U.S. 315, 325 (1991)). This prong is
 4   designed to fulfill Congress’ wish “to prevent judicial ‘second-guessing’ of legislative and
 5   administrative decisions grounded in social, economic, and political policy through the
 6   medium of an action in tort.” United States v. S.A. Empresa de Viacao Aerea Rio
 7   Grandense (Varig Airlines), 467 U.S. 797, 814 (1984). To survive a motion to dismiss and
 8   satisfy this prong, a plaintiff must show that the “challenged actions are not the kind of
 9   conduct that can be said to be grounded in the policy of the regulatory regime.” Gaubert,
10   499 U.S. at 325. “The focus of the inquiry is not on the agent’s subjective intent in
11   exercising the discretion conferred by statute or regulation, but on the nature of the actions
12   taken and on whether they are susceptible to policy analysis.” Id. When a Government
13   agent is afforded discretion in a particular action, courts presume that the action involves
14   the same policy considerations as those that enabled the discretionary action. Id. at 324.
15          Defendant argues that the hiring, training, and supervision of employees usually
16   entails policy judgments protected by the discretionary function exception. (Doc. 19 at 89);
17   see Vickers v. United States, 228 F.3d 944, 950 (9th Cir. 2000) (“This court and others have
18   held that decisions relating to the hiring, training, and supervision of employees usually
19   involve policy judgments of the type Congress intended the discretionary function
20   exception to shield.”). Because FDIHB had the discretion to hire and supervise Sloan,
21   Defendant argues, its decision to do so is protected by the discretionary function exception.
22   (Doc. 19 at 9). Plaintiffs argue that FDIHB violated its own hiring policy, either when it
23   failed to conduct a background check on Sloan or when it hired Sloan despite failing the
24   background check. (Doc. 26 at 11–12). Plaintiffs further argue that FDIHB had no
25   discretion to violate its own policy, and so the first prong of the discretionary function
26   analysis fails because there was no discretionary action. (Id.)
27          In its Reply, Defendant argues that FDIHB policy is not mandatory because it does
28   not rise to the level of a federal statute, regulation, or policy. (Doc. 27 at 7). Therefore, the


                                                   -4-
      Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 5 of 10



 1   first prong is satisfied because the FDIHB “exercised discretion to hire Sloan free from the
 2   mandates of any federal statute, regulation or policy.” (Id.) And yet, in the next paragraph,
 3   Defendant argues that FDIHB’s decision satisfies the second prong because the decision
 4   to hire Sloan was “grounded in social, economic, or political policy.” (Id.) Defendant
 5   continues to argue that “the FDIHB hiring policies contain provisions that clearly
 6   demonstrate their political aspect, making the application of the discretionary function
 7   exception especially appropriate in this case.” (Id.) Strangely, Defendant argues the
 8   decision to hire Sloan is at once “free from” and “grounded” in federal policy. (Id.)
 9          Defendant cites Big Owl v. United States, in which a teacher used the FTCA to bring
10   a claim against the United States after a school board failed to notify her, as was required
11   by the staff handbook, that it might not renew her contract. 961 F. Supp. 1304, 1305–06
12   (D. S.D. 1997). The United States was potentially liable for the school board’s actions
13   because an Indian tribe operated the school pursuant to a grant from the Bureau of Indian
14   Affairs. Id. at 1307; see Pub. L. No. 101-512 (imposing liability on the United States
15   resulting from a party’s performance under a grant or agreement authorized by the Tribally
16   Controlled Schools Act (“TCSA”), Pub. L. No. 100-297). On a motion for summary
17   judgment, the United States argued that the FTCA did not waive immunity because hiring
18   decisions are a discretionary function. Big Owl, 961 F. Supp. at 1308. The teacher argued
19   that the handbook’s policy was mandatory and so the discretionary function exception did
20   not apply. Id.
21          When assessing the first Berkovitz prong, the District of South Dakota found that
22   because the school board was free to “amend and deviate from its procedures,” the
23   handbook was merely a “guide to be followed at the discretion of the Board.” Id. at 1309.
24   The court held that the decision to not rehire the teacher was discretionary despite violating
25   the handbook’s stated procedure. Id. As to the second prong, the court found that Congress
26   intended for the school board to make employment decisions at their discretion in
27   furtherance of the TCSA’s policy of providing educational services and fostering Indian
28   self-determination. Id. The court granted the United States’ summary judgment motion,


                                                 -5-
      Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 6 of 10



 1   holding that the school board’s actions satisfied the FTCA’s discretionary function
 2   exception. Id.
 3          The analogy could be made that, like the handbook in Big Owl, FDIHB’s policies
 4   are merely guidelines. And, like the TCSA, the ISDEAA allows Indian contractors
 5   discretion in hiring practices to further the policy of establishing “meaningful Indian self-
 6   determination.” See 25 U.S.C. § 5302(b). Therefore, FDIHB’s decision to deviate from its
 7   “policies” is part of the self-determination process and falls within the discretionary
 8   function exception.
 9          However, neither Plaintiffs nor Defendant allege that FDIHB made a “judgment or
10   choice” to deviate from its hiring policies so as to hire a sex offender. See Berkovitz, 486
11   U.S. at 536. Instead, the FDIHB’s alleged failure to implement its own policy shows a lack
12   of discretion. See Whisnant v. United States, 400 F.3d 1177, 1181 (9th Cir. 2005) (“[W]e
13   have generally held that the design of a course of governmental action is shielded by the
14   discretionary function exception, whereas the implementation of that course of action is
15   not.”). And yes, Congress intended for the ISDEAA to grant Indian contractors with
16   discretion to hire whomever they choose to further strengthen Indian self-determination.
17   But FDIHB’s self-determined policies would become meaningless if they were mere
18   guidelines incapable of holding their creator to account. Indian self-determination is
19   furthered by taking FDIHB’s policies seriously, not by ignoring them. This is especially
20   the case when the policies in question protect the safety of FDIHB’s own employees. For
21   these reasons, the Court finds that the facts here fail to satisfy the first Berkovitz prong, and
22   so the discretionary function exception does not apply.
23          b. Workers’ Compensation
24          As noted above, Defendant’s final two jurisdictional arguments rely on its
25   conclusion that workers’ compensation covers Plaintiffs’ claims. (Doc. 19 at 5). They are,
26   first, that the FTCA does not waive liability for claims covered by workers’ compensation,
27   and, second, that under Arizona law, the exclusive remedy for Plaintiffs’ on-the-job injuries
28   is workers’ compensation. (Id. at 9, 11).


                                                   -6-
         Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 7 of 10



 1           Under the FTCA, the United States is liable “if a private person,” under similar
 2   circumstances, “would be liable to the claimant in accordance with the law of the place
 3   where the act or omission occurred.” 28 U.S.C. § 1346(b)(1). Defendant asserts, without
 4   authority, that the Navajo Nation’s law governs Plaintiffs’ claims. (Doc. 19 at 5–7).
 5   Traditionally however, federal courts have applied the law of the state as the law of the
 6   place, even when the allegedly negligent act occurred on Indian land. See Bear Medicine
 7   v. United States, 241 F.3d 1208, 1218 (9th Cir. 2001); Seyler v. United States, 832 F.2d
 8   120, 121 (9th Cir. 1987); Ben v. United States, 2007 WL 1461626, at *2 (D. Ariz. May 16,
 9   2007). Consequently, the Court may not surreptitiously deviate from this settled precedent.
10   The law of the place where the Defendant’s alleged negligence occurred is Arizona law,
11   not the Navajo Nation’s law. See Ben, 2007 WL 1461626.
12           Under Arizona law, workers’ compensation is the exclusive remedy for injuries
13   caused by an employer acting in the scope of employment, unless an employee specifically
14   rejects workers’ compensation. A.R.S. §§ 23-1022(A); 23-906(A). Employers are
15   statutorily required to post notice of employee’s right to reject workers’ compensation. Id.
16   § 23-906(D). If they do not, employees may accept workers’ compensation for injuries
17   received while no noticed was posted, or they may pursue other common law remedies
18   against their employer. Id. § 23-906(E); Galloway v. Vanderpool, 205 Ariz. 252, 254
19   (2003).
20           In their Response, Plaintiffs allege that FDIHB did not post the required notices,
21   and so Plaintiffs argue they do not need to pursue their claim under workers’ compensation.
22   (Doc. 26 at 9).2 Defendant, in its Reply, does not contest the allegation that FDIHB failed
23   to post the appropriate notice.
24           Instead, Defendant argues that because Plaintiffs can choose to pursue their claims
25   through workers’ compensation, they must do so. (Doc. 27 at 4). For supporting authority,
26   Defendant cites a federal regulation that is intended to provide “[g]eneral guidance . . . but
27   2
      “[W]hen considering a motion to dismiss pursuant to Rule 12(b)(1) the district court is
     not restricted to the face of the pleadings, but may review any evidence, such as affidavits
28   and testimony, to resolve factual disputes concerning the existence of jurisdiction.”
     McCarthy v. United States, 850 F.2d 558, 560 (9th Cir. 1988).

                                                 -7-
      Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 8 of 10



 1   is not intended as a definitive description of [FTCA] coverage, which is subject to review
 2   by the Department of Justice and the courts on a case-by-case basis.” 25 C.F.R. § 900.183.
 3   The regulation suggests that claims for on-the-job injuries that are covered by worker’s
 4   compensation may not be pursued under the FTCA. Id. This may be good general guidance.
 5   But in this case, Arizona law provides an exception so that worker’s compensation is not
 6   the exclusive remedy to this claim. Furthermore, a private person in Defendant’s place
 7   would not be able to prevent Plaintiffs from electing common law remedies. See 28 U.S.C.
 8   § 1346(b)(1). Workers’ compensation does not cover these claims because Plaintiffs have
 9   elected to pursue common law remedies. For this reason, Defendant’s final two arguments
10   for maintaining sovereign immunity fail. Under the FTCA, Plaintiffs may continue to
11   pursue their claims, and, having proper subject-matter jurisdiction, the Court may hear
12   them.
13   III.    Failure to State a Claim
14           Defendant also argues that “Plaintiffs failed to state a claim for negligent hiring”
15   and moves to dismiss the Complaint under Rule 12(b)(6). (Doc. 19 at 1). Though Defendant
16   never expounds upon the reasons why the claims fail under Rule 12(b)(6), its jurisdictional
17   arguments imply that the Complaint fails to show that Defendant can be held liable.
18           A motion under Rule 12(b)(6) attacks a complaint’s legal sufficiency. Cook v.
19   Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011). Complaints must contain a short and plain
20   statement of the grounds for the court’s jurisdiction and a showing that the pleader is
21   entitled to relief. Fed. R. Civ. P. 8(a). They must also make sufficient factual allegations
22   so that a court may “draw the reasonable inference that the defendant is liable for the
23   misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).
24           For reasons stated above, for liability to attach to Defendant under Arizona law,
25   Plaintiffs must allege that FDIHB failed to post its workers’ compensation notice. This
26   allegation is a precondition to Defendant’s alleged liability and the Court’s jurisdiction.
27   However, this allegation does not appear in Plaintiffs’ Complaint, nor does it appear in
28   Plaintiffs’ proposed amended complaint. Without it, Plaintiffs’ Complaint is legally


                                                 -8-
      Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 9 of 10



 1   insufficient. The Court will therefore grant Defendant’s Motion to Dismiss under Rule
 2   12(b)(6), without prejudice, and provide Plaintiffs’ fourteen days to file an amended
 3   complaint that cures the deficiencies noted herein.
 4   IV.    Motion to Amend Complaint
 5          Courts freely give leave to amend complaints, except when proposed amendments
 6   would be futile. See Foman v. Davis, 371 U.S. 178, 182 (1962). Plaintiffs’ Motion to
 7   Amend Complaint seeks to add four plaintiffs to this action. (Doc. 33 at 1). Defendant
 8   argues that the addition of these parties does not cure the deficiencies it identified in its
 9   Motion to Dismiss, and thus it must be denied if the Motion to Dismiss is granted. (Doc.
10   34 at 1). The Court agrees. Defendant, however, does not offer any other objection to the
11   addition of these plaintiffs. Accordingly, the Court notes that to the extent Plaintiffs timely
12   file an amended complaint that cures the above-noted deficiencies, the Court sees no reason
13   why adding four additional plaintiffs would prejudice Defendant at this early stage in the
14   litigation.
15          Accordingly,
16          IT IS HEREBY ORDERED that Defendant’s Motion to Dismiss (Doc. 19) is
17   GRANTED.
18          IT IS FURTHER ORDERED that Plaintiffs’ Complaint (Doc. 1) is dismissed,
19   with leave to file a First Amended Complaint in accordance with this Order within
20   fourteen (14) days.
21          IT IS FURTHER ORDERED that the deadline to join additional parties is
22   extended to fourteen (14) days from the date of this Order.
23          IT IS FURTHER ORDERED that Plaintiffs’ Motion to Amend Complaint
24   (Doc. 33) is DENIED as moot.
25   …
26   …
27   …
28   …


                                                  -9-
     Case 3:20-cv-08002-DJH Document 38 Filed 10/08/20 Page 10 of 10



 1          IT IS FINALLY ORDERED that if Plaintiffs do not file a First Amended
 2   Complaint within fourteen (14) days of the date this Order is entered, the Clerk of Court
 3   shall dismiss this action without further order of this Court.
 4          Dated this 8th day of October, 2020.
 5
 6
 7                                                 Honorable Diane J. Humetewa
 8                                                 United States District Judge

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                 - 10 -
